DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “acquire question information; acquire vehicle state information representing a state of the vehicle; acquire answer information in response to the question information, the answer information including an image for display; in a case in which the vehicle state information represents that the vehicle is traveling, store the answer information in a storage; and in a case in which the processor acquires vehicle state information representing that the vehicle is stopped, output the answer information stored in the storage.” This judicial exception is not integrated into a practical application because “storing” and “outputting” answer information do not affect the vehicle system in any tangible manner (they may even be interpreted as the mere transmission of electrical signals). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are merely computer hardware, and the courts have held that implementing the judicial exception on a computer does not amount to significantly more, particularly where the judicial exception is not implemented in a manner where a practical application is apparent. The claimed method also does not appear to improve the functioning of the computer itself. If the recited output resulted in a display to a user of the vehicle, then a practical application of the judicial exception would be achieved, and the rejection would be overcome.
Claims 6 and 7 recite the same limitations (as claim 1) with slightly different wording, and are therefore rejected for the same reasons.
Claims 2-5 merely recite elaboration of the abstract idea, while still not forming a practical application (i.e. the additional elements of claims 2-5 do not have any tangible effect on the vehicle system).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa et al (U.S. 2019/0122664A1).
Regarding claims 1, 6, and 7, Oikawa teaches an information processing device (100, 10, 50) configured to output answer information in response to question information from an occupant of a vehicle (8), the information processing device comprising: a memory; and a processor coupled to the memory (paragraphs 0047-0067 describe all of the processing device structure and sub-structures), wherein the processor is configured to: acquire question information (paragraph 0068); acquire vehicle state information representing a state of the vehicle (paragraph 0069 discloses determining driving state by driver input; paragraph 0199 discloses determining driving state by detection/measurement); acquire answer information in response to the question information, the answer information including an image (including text, icon image, etc.) for display (paragraphs 0069-0072); in a case in which the vehicle state information represents that the vehicle is traveling, store the answer information in a storage (paragraphs 0069 [the answer if suspended due to driving state], 0072, 0076, 0195-0198); and in a case in which the processor acquires vehicle state information representing that the vehicle is stopped, output the answer information stored in the storage (paragraphs 0069 [if driver does not suspend answer due to driving state]; also 0195-0198 discloses permitting while stopped [for non-autonomous vehicle] and not permitting at least some of the answer information).
Regarding claim 2, Oikawa discloses the invention of claim 1 as discussed above, and teaches that in a case in which the processor acquires the vehicle state information representing that the vehicle is stopped after acquiring the vehicle state information representing that the vehicle is traveling, the processor is configured to output the answer information stored in the storage (paragraphs 0069, and 0195-0198).
Regarding claim 3, Oikawa discloses the invention of claim 1 as discussed above, and teaches that in a case in which the vehicle state information represents that the vehicle is stopped, the processor is configured to output the answer information (paragraphs 0195-0198).
Regarding claim 4, Oikawa discloses the invention of claim 1 as discussed above, and teaches that in a case in which the processor acquires the vehicle state information representing that the vehicle is stopped after acquiring the vehicle state information representing that the vehicle is traveling, the processor is configured to output the answer information after outputting notification information (e.g. icon notification which is tapped) representing a notification about the answer information (paragraphs 0069, 0075, 0195-0198).
Regarding claim 5, Oikawa discloses the invention of claim 4 as discussed above, and teaches that the processor is configured to determine whether the answer information is stored in the storage (inherent), and is configured to output the notification information in a case in which the answer information is stored in the storage (paragraphs 0069, 0075, 0195-0198).

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaki (JP448309B2).
Regarding claims 1, 6, and 7, Ishizaki teaches an information processing device (Figure 1) configured to output answer information in response to question information from an occupant of a vehicle, the information processing device comprising: a memory; and a processor coupled to the memory (Paragraphs 0015-0024), wherein the processor is configured to: acquire question information ("user's request" and "item registered in advance by the user")(Paragraphs 0009, 0017, 0020); acquire vehicle state information representing a state of the vehicle (Paragraph 0023); acquire answer information in response to the question information, the answer information including an image for display (Paragraphs 0020-0023); in a case in which the vehicle state information represents that the vehicle is traveling, store the answer information in a storage (Paragraph 0023 [flow chart holds the answer information until the vehicle is stopped, as shown by the corresponding flow chart of Figure 2]); and in a case in which the processor acquires vehicle state information representing that the vehicle is stopped, output the answer information stored in the storage (Paragraph 0023).
Regarding claim 2, Ishizaki discloses the invention of claim 1 as discussed above, and teaches that in a case in which the processor acquires the vehicle state information representing that the vehicle is stopped after acquiring the vehicle state information representing that the vehicle is traveling, the processor is configured to output the answer information stored in the storage (paragraph 0023).
Regarding claim 3, Ishizaki discloses the invention of claim 1 as discussed above, and teaches that in a case in which the vehicle state information represents that the vehicle is stopped, the processor is configured to output the answer information (paragraph 0023).
Regarding claim 4, Ishizaki discloses the invention of claim 1 as discussed above, and teaches that in a case in which the processor acquires the vehicle state information representing that the vehicle is stopped after acquiring the vehicle state information representing that the vehicle is traveling, the processor is configured to output the answer information after outputting notification information (the initial information, including either the sound or static display, may be interpreted as the "notification information", or the question asking the user whether it wants additional answer display may be interpreted as the "notification information") representing a notification about the answer information (paragraphs 0021-0023).
Regarding claim 5, Ishizaki discloses the invention of claim 4 as discussed above, and teaches that the processor is configured to determine whether the answer information is stored in the storage (inherent), and is configured to output the notification information in a case in which the answer information is stored in the storage (paragraphs 0021-0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747